Dismissed and Opinion Filed September 6, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00750-CV

                           IN THE INTEREST OF D.C.S., A CHILD

                       On Appeal from the 469th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 469-52388-04

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       In a letter dated August 7, 2018, the Court questioned its jurisdiction over this appeal.

Specifically, appellant’s notice of appeal reflects he is seeking to appeal the trial court’s June 12,

2018 contempt order. We instructed appellant to file a letter brief addressing our jurisdictional

concern. As of this date, appellant has not responded to our letter.

       Courts of appeals lack jurisdiction to review contempt orders on direct appeal. Tracy v.

Tracy, 219 S.W.3d 527, 530 (Tex. App.–Dallas 2007, no pet.). A party pursuing review of a

contempt order involving confinement may file a petition for writ of habeas corpus; a party seeking

review of a contempt order that does not involve confinement may file a petition for writ of

mandamus. Id.
       Because appellant’s notice of appeal reflects he is challenging the trial court’s contempt

order, we lack jurisdiction over this appeal. Accordingly, we dismiss the appeal. See TEX. R. APP.

P. 42.3(a).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE
180750F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF D.C.S., A CHILD                On Appeal from the 469th Judicial District
                                                   Court, Collin County, Texas
                                                   Trial Court Cause No. 469-52388-04.
                                                   Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee Jill Denise Sutton recover her costs of this appeal from
appellant Dennis Patrick Sutton.


Judgment entered September 6, 2018.




                                             –3–